— Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Family Court properly determined that the best interests of the children will be served by awarding custody to the mother. The record supports the court’s determination that the mother will foster a positive image of both parents (see, Bliss v Ach, 56 NY2d 995, 998; Matter of Erck v Erck, 147 AD2d 921) and is more likely than the father to accommodate regular visitation with the other parent. This custodial arrangement will also permit the parties’ daughter Jessica to live with her brother Michael, rather than continuing the split custody arrangement that unnecessarily disrupted the sibling relationship (see, Matter of James v Carpenter, 187 AD2d 997).
Family Court can direct that the parties and their children submit to counseling "as a component of’ the court’s custodial order (Matter of Larisa F. v Michael S., 120 Misc 2d 907, 915; see, Family Ct Act § 251). The court erred, however, in directing that respondent bear the cost of counseling of any relatives or other adults in the respective households (see, Matter of Crystal H., 135 Misc 2d 265, 269). Accordingly, we modify by deleting that provision from ordering paragraph 15 of the order and otherwise affirm. (Appeal from Order of Allegany County Family Court, Sprague, J. — Custody.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.